Citation Nr: 0629413	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-21 859A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for sinusitis.

2.  Entitlement to service connection for a sleep disorder.

3.  Whether there is new and material evidence to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD).

4.  Entitlement to a rating in excess of 10 percent for 
chloracne with folliculitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from October 1988 to October 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

The issues of service connection for a sleep disorder and 
PTSD and an increased rating for chloracne with folliculitis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for sinusitis was previously denied by 
the Board in August 1998.

2.  Evidence presented since the August 1998 Board decision 
is duplicative or cumulative of evidence previously 
considered.


CONCLUSIONS OF LAW

1.  The August 1998 decision denying service connection for a 
sinusitis is final.  38 U.S.C.A. § 7105(c); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).  

2.  New and material evidence sufficient to reopen a claim 
for service connection for a sinusitis has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 2002, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for both the 
request to reopen and the underlying claim for service 
connection for sinusitis.  Although there was no specified 
notice as to what constitutes new and material evidence in 
this case, see Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006), there was no resulting prejudice to the 
veteran.  The veteran was informed by the March 2003 rating 
decision and the August 2003 statement of the case as to what 
specific evidence was necessary to reopen his case and 
establish service connection, and the case was subsequently 
readjudicated without taint from the prior decisions.  
Additionally, the veteran has failed to provide any evidence 
that could be construed as truly "new," meaning no version 
of it had been seen before.  The veteran has only submitted a 
reiteration of previously considered evidence, which 
indicates that there is no outstanding relevant evidence for 
this claim.  Additionally, because service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records and providing a hearing.  Based on 
the foregoing, the duty to assist and notify has been met.

The RO denied service connection for sinusitis in August 
1998; that decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c); 38. C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).  However, a claim will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The August 1998 RO decision denied service connection due to 
the absence of any evidence of an in-service incurrence of 
sinusitis or any evidence of a link between service and any 
current sinusitis disorder.  Although the veteran asserts his 
service records show the onset of his disability, the 
veteran's service medical records were previously considered 
in the initial claim.  The only additional evidence submitted 
for this claim is treatment records for a variety of 
conditions, including sinusitis.  Although these records are 
"new," in that they are previously unseen, they are not 
"material" as they merely reiterate the fact that the 
veteran has chronic sinusitis.  As such, the statement is 
merely cumulative of previously considered evidence.  

Because the only additional evidence is cumulative of 
evidence previously considered, new and material evidence has 
not been submitted and the request to reopen is denied.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for sinusitis.  The request to 
reopen the claim is denied.



REMAND

The veteran alleges he acquired PTSD as a result of combat 
exposure while serving in the Persian Gulf from December 1990 
to May 1991.  He alleges that he witnessed "scouts get 
killed, allegedly by friendly fire," fellow soldiers get hit 
by bomb fragments, and he asserts that he was on the "front 
line."  The record does not indicate that the RO attempted 
to obtain the veteran's unit records, to include the unit 
history, in order to verify the veteran's claim of combat 
exposure.  These records must be obtained.  38 U.S.C.A. 
§ 5102A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
Additionally, in his December 2005 hearing, the veteran 
stated that he was receiving treatment for his PTSD at the VA 
Medical Center, but the corresponding records were not 
associated with the files.  These records should also be 
obtained.  38 U.S.C.A. § 5102A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  

In his hearing, the veteran alleged that his sleep disorder 
is the result of his PTSD.  Because the claim for service 
connection for a sleep disorder is inextricably intertwined 
with the PTSD evaluation, the sleep disorder claim is held in 
abeyance pending completion of the development discussed 
below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 
(1991).

As for the veteran's claim for an increased rating for 
chloracne with folliculitis, another examination is 
warranted.  At his December 2005 Travel Board hearing, the 
veteran stated that he had chloracne symptoms on his face, 
stomach, groin and buttocks areas.  The treatment records and 
2002 examination record only report outbreaks on the groin 
area; consequently, another examination is required to 
determine the extent of the veteran's skin disorder.  
38 U.S.C.A. § 5103A(d).  


Accordingly, the case is REMANDED for the following action:

1. Obtain copies of relevant VA and 
private treatment records which have not 
been previously submitted.

2.  Attempt to verify the veteran's 
reported in-service PTSD stressors, as 
described in particular in the 2005 
hearing transcript and the 2002 stressor 
statement, by requesting unit records and 
a unit history.  If additional evidence 
is needed for stressor verification, the 
veteran should be asked to provide it.  
If stressor verification cannot be done 
due to insufficient information, that 
fact should be documented in the record.  

3.  Schedule the veteran for a 
dermatological examination to determine 
the extent of his chloracne with 
folliculitis.  The examiner should opine 
as to the percentage of the body affected 
by the skin disability.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

4.  After the above development has been 
completed, as well as any additional 
development deemed necessary as a result 
of the development requested in this 
remand, the claim should be 
readjudicated.  If the benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the 
veteran and his representative and allow 
adequate time for a response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


